Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                  Page 1 of 10 PageID 617



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MARY DAWES, INDIVIDUALLY AND                    §
AS THE ADMINISTRATOR OF THE                     §
ESTATE OF DECEDENT GENEVIVE A.                  §
DAWES, ALFREDO SAUCEDO, AS NEXT                 §
FRIEND OF MINORS K.R. AND C.R.,                 §
AND VIRGILIO ROSALES,                           §
        PLAINTIFFS,                             §    CASE NO. 3:17-CV-1424-X-BK
                                                §
V.                                              §
                                                §
CITY OF DALLAS, CHRISTOPHER                     §
HESS, AND JASON KIMPEL,                         §
           DEFENDANTS.                          §

                  FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to the District Judge’s Order of Reference, Doc. 60, before the Court for

findings and a recommended disposition is Defendant, Senior Corporal Jason Kimpel’s, Motion

and Brief and, in the Alternative, Request for Rule 7(a) Reply to Immunity Defense. Doc. 35.

For the reason detailed herein, the motion should be DENIED.

                                      I. BACKGROUND

       Plaintiffs’ claims against Defendant City of Dallas (“the City”) arise out of the shooting

death of Genevive Dawes (“Dawes”) and injuries sustained by Plaintiff Virgilio Rosales

(“Rosales”) during an encounter with Dallas Police Department (“DPD”) officers Defendants

Christopher Hess (“Hess”) and Jason Kimpel (“Kimpel”). Plaintiffs allege as follows in their

Second Amended Complaint: During the early morning hours of January 18, 2017, Hess and

Kimpel responded to a suspicious person call regarding individuals in a black Dodge Journey at
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                  Page 2 of 10 PageID 618



an apartment complex. Doc. 11 at 4. Dawes purchased the vehicle a month earlier from an

individual who allegedly was unauthorized to sell it, but Dawes did not know the vehicle had

been reported stolen. Doc. 11 at 5.

       Dawes and Rosales were asleep in the vehicle when DPD officers, including Hess and

Kimpel, arrived on the scene. Doc. 11 at 4. The officers shined flashlights into the vehicle and

discovered Dawes asleep in the driver’s seat and Rosales asleep in the front passenger seat. Doc.

11 at 5. Awakened by the lights and voices and unaware of who was approaching the vehicle,

Dawes started the car and attempted to back out. Doc. 11 at 5. After a police car drove into her

path, Dawes moved her vehicle slightly forward, shifted into reverse, and slowly backed up

again. Doc. 11 at 5. During the second reverse maneuver,

       Hess and Kimpel fired at least 13 shots through the passenger side window where
       Rosales was seated, striking Dawes four times in the neck, her right tricep, left
       arm, upper left chest and right forearm. Dawes’s right earlobe was also partially
       amputated. Dawes was transported to Baylor Hospital where she later died as a
       result of her injuries.

Doc. 11 at 5.

       In this action brought pursuant to 42 U.S.C. § 1983, Plaintiffs claim that the City has

inadequate training, supervision, and discipline policies with respect to DPD officers’ use of

force. Doc. 11 at 12-14. Additionally, Plaintiffs sue Kimpel under section 1983 for excessive

use of force in violation of the Fourth Amendment to the United States Constitution.1 Doc. 11 at




1
  Plaintiffs brought state law wrongful death and survival actions against all Defendants as well.
Doc. 11 at 20-21. As relevant here, the City moved to dismiss those claims against Kimpel for
lack of jurisdiction based on the Texas Tort Claims Act’s election of remedies statute. Doc. 14
at 3, 6-7 (citing TEX. CIV. PRAC. & REM. CODE § 101.106(e)). That motion is addressed in a
separate report and recommendation, filed this date, which recommends that those claims against
Kimpel be dismissed without prejudice on that basis. To avoid redundancy, the Court does not
repeat Kimpel’s similar arguments or the pertinent analysis here.
                                                2
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                     Page 3 of 10 PageID 619



3-4, 11-12. Kimpel now moves to dismiss Plaintiffs’ section 1983 claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Doc. 35.

                                   II.     APPLICABLE LAW

A. Rule 12(b)(6) Standard

       A plaintiff fails to state a claim for relief under Rule 12(b)(6) when the complaint does

not contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Put differently, the allegations must be “sufficient to nudge

the [plaintiff’s] claim across the ‘plausibility’ threshold.” Doe v. Robertson, 751 F.3d 383, 390

(5th Cir. 2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In making this

determination, the court accepts “all well-pleaded facts as true, viewing them in the light most

favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.

2007) (internal quotation marks and citations omitted). The court cannot, however, “accept as

true conclusory allegations or unwarranted deductions of fact.” Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498 (5th Cir. 2000) (internal citation and quotation marks omitted). In

sum, a plaintiff’s factual allegations “must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Twombly, 550 U.S. at 555 (internal citations and footnote omitted).

B. Section 1983 and Qualified Immunity

       Section 1983 “provides a federal cause of action for the deprivation, under color of law,

of a citizen’s ‘rights, privileges, or immunities secured by the Constitution and laws’ of the

United States.” Livadas v. Bradshaw, 512 U.S. 107, 132 (1994). To state a claim under

section 1983, a plaintiff must allege facts that show that he has been deprived of a right secured




                                                   3
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                    Page 4 of 10 PageID 620



by the Constitution and the laws of the United States, and the defendants were acting under color

of state law. See Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978).

       “The doctrine of qualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (citation omitted). The qualified immunity inquiry involves two prongs that the

Court must answer affirmatively before an official is subject to liability: (1) whether the facts

that a plaintiff has alleged make out a violation of a constitutional right and (2) whether the right

at issue was “clearly established” at the time of defendant’s alleged misconduct. Id. at 232. In

excessive force cases, the second prong of the test “is better understood as two separate inquiries:

whether the allegedly violated constitutional right was clearly established at the time of the

incident; and, if so, whether the conduct of the defendants was objectively unreasonable in light

of that then clearly established law.” Hanks v. Rogers, 853 F.3d 738, 744 (5th Cir. 2017)

(citation and internal quotation marks omitted). When confronted with a qualified immunity

defense at the pleadings stage, the plaintiff must point to facts which, if proven, would defeat the

claim of immunity. Waller v. Hanlon, 922 F.3d 590, 599 (5th Cir. 2019) (citation omitted).

C. Fourth Amendment

       In the course of a detention or arrest, the right to be free from the use of excessive force −

whether deadly or not − is governed by the Fourth Amendment’s “reasonableness” standard.

Graham v. Connor, 490 U.S. 386, 394 (1989). To state a claim for excessive force, a plaintiff

must allege “(1) an injury, which (2) resulted directly and only from the use of force that was

clearly excessive to the need; and the excessiveness of which was (3) objectively unreasonable.”

Bazan ex rel. Bazan v. Hidalgo Cty., 246 F.3d 481, 487 (5th Cir. 2001) (citation omitted). The



                                                  4
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                      Page 5 of 10 PageID 621



second and third elements collapse into a single objective-reasonableness inquiry, in which the

court may consider “the severity of the crime at issue, whether the suspect poses an immediate

threat to the safety of the officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.” Peña v. City of Rio Grande City, 879 F.3d 613, 619 (5th

Cir. 2018) (quoting Graham, 490 U.S. at 396).

        Generally, courts examine excessive force claims in light of the “totality of the

circumstances” to determine whether an officer’s actions were objectively unreasonable.

Rockwell v. Brown, 664 F.3d 985, 991-92 (5th Cir. 2011). When an officer uses deadly force,

however, use of the “’objective reasonableness’ balancing test is constrained.” Garza v. Briones,

943 F.3d 740, 745 (5th Cir. 2019) (quoting Flores v. City of Palacios, 381 F.3d 391, 399 (5th

Cir. 2004)). To that end, the use of deadly force violates the Fourth Amendment “unless the

officer has probable cause to believe that the suspect poses a threat of serious physical harm,

either to the officer or to others.” Id. (quoting Romero v. City of Grapevine, 888 F.3d 170, 176

(5th Cir. 2018)).

                                         III.    ANALYSIS

        As an initial matter, in a section of his brief captioned “Statement of Undisputed and

Relevant Facts,” Kimpel details the events of the night in question, citing extensively to evidence

he has filed separately, including various DPD officers’ body camera video and audio

recordings, a ballistics analysis, and Dawes’ autopsy report among other documents. Doc. 35 at

10-21; Doc. 36. Plaintiffs object to Kimpel’s reliance on this evidence because, inter alia, Rule

12(b)(6) does not permit consideration of matters outside the pleadings. Doc. 52 at 12-17. The

Court concurs and thus will not examine the evidence in the context of this motion. See Rich v.

Palko, No. 4:16-CV-00870, 2017 WL 2436962, at *2 (E.D. Tex. June 6, 2017) (affirming



                                                   5
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                    Page 6 of 10 PageID 622



magistrate judge’s decision to exclude from consideration video and audio exhibits attached to

motion to dismiss asserting qualified immunity).

       1. Rule 12(b)(6)

       Kimpel argues that Plaintiffs cannot state a Fourth Amendment claim because he used

deadly force in response to the imminent danger to him and other DPD officers presented by

Dawes as she “recklessly attempted” to flee the scene in a stolen vehicle, “intentionally rammed”

a police car, and tried to “drive through a fence.” Doc. 35 at 25.

        Viewed in light of the facts set out in Plaintiffs’ complaint, they have plainly alleged (1)

an injury — Dawes’ death and unspecified injuries to Rosales, which (2) resulted directly from

the use of force that was objectively and clearly excessive to the need — Hess and Kimpel

collectively fired 13 shots into a slowly moving vehicle, whose occupants had just been

awakened, and the only suspected crime was that the vehicle had been stolen. Bazan, 246 F.3d

at 487; see Peña, 879 F.3d at 619-20 (holding that allegations by an unarmed minor that officer

used a taser to stop her from fleeing, continued to tase her after she fell, that minor was not a

threat to third parties or suspected of a crime, and was injured as a result of the incident were

stated a plausible excessive force claim).

        Accepting as true the facts pled by Plaintiffs, when Kimpel decided to use lethal force,

he could not reasonably have believed that Dawes’ vehicle presented a threat of serious harm to

himself or the other DPD officers present. Garza, 943 F.3d at 745. Kimpel’s reliance on

summary judgment cases at this stage of the proceedings is misplaced. See Doc. 35 at 23-25.

       2. Rule 7(a) Reply/Qualified Immunity

       Kimpel next asserts that Plaintiffs’ section 1983 claim is barred by the doctrine of

qualified immunity, and they have not sustained their burden of negating that defense. Doc. 35


                                                 6
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                     Page 7 of 10 PageID 623



at 26-34. As an alternative to dismissal, Kimpel requests that Plaintiffs be ordered to file a reply

pursuant to Rule 7(a), which responds to his qualified immunity defense in detail. Doc. 35 at 37-

38, 45.

          In cases involving a claim of qualified immunity, it is often appropriate to require a

plaintiff to file a detailed reply tailored to that defense. See Schultea v. Wood, 47 F.3d 1427,

1433 (5th Cir. 1995). A reply is only necessary, however, when the complaint itself does not

meet the required standard — “that plaintiff has supported his claim with sufficient precision

and factual specificity to raise a genuine issue as to the illegality of defendant’s conduct at the

time of the alleged acts.” Id. at 1434. “If the pleadings on their face show an unreasonable

violation of a clearly established constitutional right, the defense of qualified immunity will not

sustain a motion to dismiss.” Shipp v. McMahon, 234 F.3d 907, 912 (5th Cir. 2000), overruled

in part on other grounds by McClendon v. City of Columbia, 305 F.3d 314 (5th Cir. 2002) (en

banc).

          In the instant case, the Court concludes that a Rule 7(a) reply would not assist either the

Court or the parties at this stage of the litigation. Plaintiffs’ complaint thoroughly details their

allegations against Kimpel and, as stated above, they have sufficiently pled facts which, if

proved, would demonstrate that he violated Dawes’ and Rosario’s Fourth Amendment rights.

Turning to the second prong of the test for qualified immunity, it has long been clearly

established that although a police officer’s power to make an arrest carries with it the right to

use some degree of physical coercion or threat thereof, “the permissible degree of force

depends on the severity of the crime at issue, whether the suspect posed a threat to the officer’s

safety, and whether the suspect was resisting arrest or attempting to flee.” Bush v. Strain, 513

F.3d 492, 502 (5th Cir. 2008) (citation omitted).


                                                   7
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                     Page 8 of 10 PageID 624



       Kimpel argues that “[c]ourts have consistently held that an Officer has Qualified

Immunity for his use of deadly force against suspect fleeing in a motor car in close proximity to

the Officer and others.” Doc. 35 at 27. While that may be true, the analysis is nevertheless

nuanced. In cases involving a moving vehicle, the objective reasonableness of a decision to use

deadly force depends on whether the vehicle posed a threat of harm in the particular

circumstances faced by the officer. Lytle v. Bexar Cty., Tex., 560 F.3d 404, 412 (5th Cir.

2009). The mere fact that a driver is fleeing does not always make it objectively reasonable to

discharge a firearm. Id. For instance, in Lytle, an officer was denied qualified immunity for

firing at a fleeing car and killing a passenger despite the fact that the officer suspected the car

was stolen, observed it leaving a known drug location, and engaged it in a high-speed chase,

during which the driver crashed into another car and then fled the accident scene. Id. at 416-

17.

       Cases addressing fleeing suspects often focus on the position of the police officer

relative to the vehicle. Hathaway v. Bazany, 507 F.3d 312, 321 (5th Cir. 2007). In Hathaway,

for example, the officer was held entitled to qualified immunity because he was in close

proximity to the car that he had attempted to pull over, which then accelerated directly towards

him. Id. at 316. The officer could not jump out of the path of the vehicle, which clipped his

left leg, and he fatally shot the driver — not even aware of whether he had drawn and fired

before, during, or immediately after the car struck him. Id. at 316, 322; see also Fraire v. City

of Arlington, 957 F.2d 1268, 1276 (5th Cir. 1992) (holding officer entitled to qualified

immunity for fatally shooting motorist, whom he had observed holding a beer, speeding, and

crashing his vehicle, and who was within 15 feet of running the officer down when the officer

filed his weapon).


                                                  8
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                   Page 9 of 10 PageID 625



       In Lytle, the police officer denied immunity had fired his weapon repeatedly at a car

that was three or four houses down the street and driving away from him. 560 F.3d at

414. The court observed that while the officer may have been in significant danger earlier in

the encounter, “an exercise of force that is reasonable at one moment can become unreasonable

in the next if the justification for the use of force has ceased.” Lytle, 560 F.3d at 413-14

(stating that “Scott[v. Harris, 550 U.S. 372 (2007)] did not declare open season on suspects

fleeing in motor vehicles” being that “the real inquiry is whether the fleeing suspect posed such

a threat that the use of deadly force was justifiable.”); see also Mullenix v. Luna, 136 S.Ct. 305,

312 (2015) (distinguishing case in which an officer fatally shot a speeding, reportedly

intoxicated fugitive who had threatened to kill police officers waiting in his path from cases

which “involve suspects who may have done little more than flee at relatively low speeds.”).

In sum, Plaintiffs have pled a facially plausible claim that Kimpel’s use of deadly force was

excessive and unreasonable for purposes of denying qualified immunity. Waller, 922 F.3d at

599. Because they have done so with “sufficient precision and factual specificity,” a Rule 7(a)

reply is not necessary. Schultea, 47 F.3d at 1433.

                                     IV.     CONCLUSION

       For the foregoing reasons, it is recommended that Defendant, Senior Corporal Jason

Kimpel’s, Motion and Brief and, in the Alternative, Request for Rule 7(a) Reply to Immunity

Defense, Doc. 35, be DENIED.

       SO RECOMMENDED on January 27, 2020.




                                                 9
Case 3:17-cv-01424-X-BK Document 72 Filed 01/27/20                     Page 10 of 10 PageID 626



                     INSTRUCTIONS FOR SERVICE AND NOTICE OF
                            RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific written
objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV.
P. 72(B). An objection must identify the finding or recommendation to which objection is made,
state the basis for the objection, and indicate where in the magistrate judge’s report and
recommendation the disputed determination is found. An objection that merely incorporates by
reference or refers to the briefing before the magistrate judge is not specific. Failure to file specific
written objections will bar the aggrieved party from appealing the factual findings and legal
conclusions of the magistrate judge that are accepted or adopted by the district court, except upon
grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1417
(5th Cir. 1996), modified by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending the time
to file objections to 14 days).




                                                   10
